Name: Commission Regulation (EEC) No 1550/88 of 3 June 1988 correcting Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 139/28 Official Journal of the European Communities 4. 6 . 88 COMMISSION REGULATION (EEC) No 1550/88 of 3 June 1988 correcting Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 19&amp;5 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 3938/87 (3), as last amended by Regulation (EEC) No 1160/88 (4); Whereas when the combined nomenclature was introduced an ejror was made in Part 8 of Annex I to Regulation (EEC) No 3938/87 ; whereas up to 31 December 1987 certain goods falling within CN code 1905 40 00 fell within Common Customs Tariff subheading 19.08 B and were therefore subject to monetary compensatory amounts ; whereas as a result of the error monetary compensatory amounts ceased to be applied to these goods from the date of introduction of the combined nomenclature ; whereas this failure must be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the management committees concerned, HAS ADOPTED THIS REGULATION : Article 1 1 . Monetary compensatory amounts are reintroduced on goods falling within CN code 1905 40 00, additional codes 7633 and 7634, as defined in Table 19.4 annexed to this Regulation and given in Part 8 of Annex I to Regulation (EEC) No 3938/87 . 2 . The monetary compensatory amounts to be applied on goods covered by additional codes 7633 and 7634 shall be those shown against additional codes 7016 and 7017 respectively. Article 2 This Regulation shall enter into force on 6 June 1988 . At the request of interested parties it shall be applicable with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 6 . 2 OJ No L 182, 3 . 7 . 1987, p. 1 . (3) OJ No L 372, 31 . 12 . 1987, p. 1 . &lt; OJ No L 113 , 2 . 5 . 1988 , p. 1 . 4. 6. 88 Official Journal of the European Communities No L 139/29 ANNEX TABLE 19.4 CN code Description 1905 40 00  Containing by weight of sucrose/invert sugar/isoglucose :  Other :   5 % or more but less than 30 % : * 7633   Use additional code indicator No 7   30 % or more : 7634 .    See table 19.3